Citation Nr: 1611763	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  06-35 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to July 21, 2008 for the assignment of a 50 percent evaluation for allergic rhinitis and sinusitis.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to December 2004.

As a matter of background, this matter was initially before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO), which denied the claim for TDIU. Following an October 2011 Travel Board hearing, the Board denied the Veteran's TDIU claim in March 2012.  This denial was vacated in an August 2012 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed an August 2012 Joint Motion for Remand.  The Board subsequently remanded this case in May 2013.  

In the March 2012 decision, the Board also increased the Veteran's disability evaluation for allergic rhinitis and sinusitis to 50 percent.  In a May 2012 rating decision, the RO effectuated this grant as of July 21, 2008.  The Veteran subsequently perfected an appeal as to the assigned effective date.  As clearly specified in his May 2015 Substantive Appeal, he has not sought a hearing in conjunction with this portion of the appeal.

The claim of entitlement to TDIU is addressed in the REMAND section of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current application for an increased evaluation for allergic rhinitis and sinusitis was received on July 21, 2008; while certain VA outpatient records preceding that application could be interpreted as representing an earlier claim, there is no evidence prior to July 21, 2008 demonstrating that the criteria for a 50 percent evaluation for that disability had been met.


CONCLUSION OF LAW

The criteria for an effective date prior to July 21, 2008 for the grant of a 50 percent evaluation for allergic rhinitis and sinusitis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the effective date claim arises from an increased rating claim that came before the Board in March 2012.  The question of whether a specific notice letter for such a "downstream" issue is required was addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, the VA General Counsel held that, in such circumstances, a Statement of the Case was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  Here, a notice letter addressing the increased rating claim was furnished in September 2008.  This letter also addressed how the VA assigns a disability rating and determines an effective date, relevant to the claim at hand.  A Statement of the Case addressing the present claim was issued in April 2015.  Accordingly, no further notification actions are required in this case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  In this case, VA has afforded the Veteran multiple VA examinations, and there is no indication of additional medical documentation relevant to the case at hand that has not already been included with the claims file.  Relevant VA and private treatment records from the time frame addressed in this appeal have been obtained and added to the claims file.

Overall, as VA's duties to notify and assist have been satisfied, the Board will proceed to the merits of this claim.

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In cases involving increases, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of pension or compensation benefits will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Acceptance of a report of examination or treatment meeting the requirements of 38 C.F.R. § 3.157 as a claim for increase is subject to the payment of retroactive benefits from the date of a report or for a period of one year prior to the date of receipt of the report.  

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  For reports prepared by a non-VA hospital where the veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  38 C.F.R. § 3.157(b)(1).  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).

In this case, the Veteran's allergic rhinitis and sinusitis have been evaluated by analogy under 38 C.F.R. § 4.97, Diagnostic Code 6510.  See 38 C.F.R. §§ 4.20, 4.27.  Under this section, sinusitis detected by x-ray only warrants a zero percent evaluation.  A 10 percent evaluation is assigned in cases of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) of antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis, requiring prolonged (lasting four to six weeks) of antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is in order in cases following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Also, under this section, an "incapacitating episode of sinusitis" means one that requires bed rest and treatment by a physician.

The Veteran's initial claim for service connection for "allergies" and "sinus problems" was received in February 2005.  The RO granted service connection for this disability and assigned a zero percent rating, effective from December 2004 (the date of separation from service), in a September 2005 rating decision.  The Veteran was notified of this decision in October 2005 but did not initiate an appeal in the following year.  A Notice of Disagreement was received in January 2006, but it concerned only the Veteran's service-connected spine disorder.  Subsequent correspondences from May 2006, July 2006, and September 2006 are similarly silent for indications of disagreement as to the rating action on allergic rhinitis and sinusitis.  The September 2005 rating decision is thus "final" under 38 U.S.C.A. § 7105(c).  

A May 23, 2006 VA treatment record does indicate that the Veteran had allergic rhinitis "not responding" to current treatment.  An ears, nose, and throat (ENT) consultation was recommended.  A July 2006 otorhinolaryngology note reflects that the Veteran might need to have her tonsils removed.

On April 19, 2007, the Veteran was seen for an ENT consultation at a VA facility, with complaints of continued "drainage" in her throat and constant throat clearing.  An examination on April 26, 2007 revealed increased fullness in the left lateral pharyngeal wall, and an impression of globus sensation was rendered.  On June 15, 2007, the Veteran reported that she had constant clearing of the throat.

In a letter sent to the Veteran's senator, dated in May 2007 and received by the RO in June 2007, the Veteran noted that "[m]y throat is a constant irritation."  

The Veteran's claim for an increased evaluation for allergic rhinitis was received by the RO on July 21, 2008.

In September 2008, the RO received records from the Texas Regional Asthma and Allergy Center in Southlake, Texas.  On August 21, 2007, the Veteran was seen for evaluation of chronic postnasal drip.  She was noted to have received treatment with reflux medicines, intranasal steroids, and antihistamines, with no dramatic improvement in her symptoms.  She did feel a constant drainage in the back of her throat and had constant throat clearing.  Sinus infections three to four times per year were reported.  A CT scan of the sinuses from 2006 was noted to be normal.  The Veteran reported "some itching of her lips" with watermelon and bananas when asked about allergies.  A physical examination revealed the nasal mucosa to be normal, without polyps, purulence, or obstruction on anterior rhinoscopy.  An oropharyngeal examination was normal, without exudates, edema, or erythema.  Pertinent impressions included refractory postnasal drip, sounding like the Veteran was having laryngopharyngeal (LPR) reflux and pollen food syndrome.  Skin testing on August 22, 2007 was remarkable for "extremely positive reactions" to dust mite, cat, horse, molds, trees, grasses, and weeds.  A nasal endoscopy was remarkable for slight erythema of the arytenoids.  There was no evidence of paradoxical motion of the vocal cords.  The nasal mucosa was pale and boggy, and there were moderate clear secretions in the hypopharynx.  A report from December 4, 2007 indicates that the Veteran's postnasal drip almost completely resolved.  She was still having a lot of drainage but felt a little bit better since starting her immunotherapy.  The impression was allergic rhinitis due to pollens and other allergens.  A May 12, 2008 report indicates that the Veteran was having worsening rhinitis symptoms, nasal congestion, and stuffiness without purulence.  Upon examination, the nasal mucosa was pale and boggy, and the oropharyngeal examination was clear.  On May 28, 2008, she was seen for a quick followup after a burst of oral corticosteroids and starting Allegra D.  On that occasion, she was without complaints.  Upon examination, nasal mucosa was pale, and the oropharyngeal examination was clear.  

Following an October 2008 VA examination revealing allergic rhinitis only partially responsive to antihistamine and desensitizing shots, with continuing postnasal drip and upper airways inflammation, the RO in January 2009 increased the Veteran's disability rating to 10 percent as of July 21, 2008.  The Veteran appealed this decision to the Board.  As noted above, in a March 2012 decision, the Board increased the Veteran's disability evaluation for allergic rhinitis and sinusitis to 50 percent.  In this decision, the Board cited evidence dated following sinus surgery in May 2009.  In a May 2012 rating decision, the RO effectuated this grant as of July 21, 2008.  The Veteran subsequently perfected an appeal as to the assigned effective date.

The Board has reviewed the above evidence and first notes that the September 2005 rating decision initially granting service connection, as well as an initial disability evaluation and effective date, was not appealed and is "final" under 38 U.S.C.A. § 7105(c).  Even if the Board were to accept the noted VA treatment records from 2006 and 2007, or the letter received by the RO in June 2007, as new claims, the fact remains that the criteria for a 50 percent evaluation were in no way shown to be met prior to July 21, 2008.  There is no evidence of sinus surgery at that time or of chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Rather, the Veteran's complaints prior to May 2008 concerned drainage and throat-clearing, with variable responses to treatment.  While a May 2008 private record reflects worsening rhinitis symptoms, the complaints were instead focused on nasal congestion and stuffiness without purulence.  Upon follow-up treatment in the same month, after taking oral corticosteroids and starting Allegra D, she was without complaints.  The above records are, in short, devoid of any findings that would support a 50 percent rating prior to July 21, 2008.

In the absence of any competent evidence showing that the criteria for a 50 percent evaluation for allergic rhinitis and sinusitis were met prior to July 21, 2008, the Veteran's claim for that benefit must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date prior to July 21, 2008 for the assignment of a 50 percent evaluation for allergic rhinitis and sinusitis is denied.


REMAND

In regard to the TDIU claim, the Veteran's service-connected disabilities include adjustment disorder with mixed anxiety, insomnia, and a depressed mood and allergic rhinitis and sinusitis, both evaluated as 50 percent disabling; right shoulder impingement and degenerative disc disease and degenerative joint disease of the thoracolumbar spine with scoliosis, both evaluated as 20 percent disabling; sciatic nerve impairment of the right lower extremity and gastroesophageal reflux disease (GERD), both evaluated as 10 percent disabling; and recurrent tibial myositis of the right leg, recurrent tibial myositis of the left leg, plantar fasciitis, right big toenail removal, eczema to both small and index fingers, tension headaches, and left big toenail removal, all evaluated as zero percent disabling.  The combined evaluation for the Veteran's disabilities is 90 percent, and, consequently, consideration of this claim on a schedular basis is warranted under 38 C.F.R. § 4.16(a).

As noted above, the Board remanded this case in May 2013, with the primary purpose of the remand being to obtain a VA social and industrial survey addressing claimed unemployability.  The examiner was requested to opine as to whether the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation for which she would otherwise be qualified.  The examiner was further requested to comment on whether the Veteran was only able to engage in marginal employment, as opposed to substantially gainful employment.  In doing so, the examiner was asked to comment on the findings of a February 2013 Vocational Assessment by a private vocational rehabilitation specialist.  This specialist had concluded that, although the Veteran would continue to seek part-time employment, it was likely that she would not be able to maintain substantially gainful employment because of the cumulative impact of her service-connected disabilities.  

The claims file includes the report of the requested VA social and industrial survey, dated in August 2013.  The examiner noted that the Veteran met the DSM-IV criteria for a depressive disorder, not otherwise specified (service connected as chronic adjustment disorder), and she described the Veteran's depression as being most significantly impacted by her back pain at this time.  Overall, her profile was consistent with occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally function satisfactorily with routine behavior, self-care and conversation normal) due to such symptoms as depressed mood and chronic sleep impairment.  A Global Assessment of Functioning (GAF) score of 65 was assigned.  However, it was noted that her sleep impairment was also directly impacted by her back pain.  

Based on the Veteran's report of her current depressive symptoms, she demonstrated mood improvements compared to what was reported in a February 2010 evaluation.  At the time of the current evaluation, she did not report significant issues with her depressive disorder.  The Veteran was currently a full-time student doing both in-person and online classes.  She described her current GPA as being "a high B to low A," which seemed consistent with her report of a 3.3 GPA at the time of the prior assessment.  In addition to being a full-time student, she had been working "on-and-off" and part-time at a temp agency meeting, greeting, answering questions, and handing out pamphlets to prospective buyers.  She stated that she usually just filled in for others and worked an eight hour day from one to four days a month.  

Overall, the Veteran's service-connected psychiatric disorder likely had a mild impact on social and occupational functioning, and physical limitations due to her back problems appeared to be "the primary factor."  Issues regarding the impact
of her back problems on her social and occupational functioning were "deferred to the physician."  It was noted that sleep problems that stem from both her back pain and depressive disorder could negatively impact either sedentary or physical work due to tardiness and absences.  However, the Veteran did not report such problems as being an issue at this time, and her motivation and effort to improve her GPA were likely helping to get her up and go to classes when fatigued.  It was also noted that symptoms of irritability/crankiness could negatively impact interpersonal relationships either in sedentary or physical employment.

In conjunction with the social and industrial survey, the Veteran also underwent a series of VA physical examinations.  The examiner who conducted these examinations noted that the Veteran's one significant occupationally limiting factor was her service-connected lumbar spine condition, which did limit her from strenuous work.  None of her other service-connected "general medical or orthopedic" conditions were noted to cause persistent or permanent occupational limitations.  The examiner further noted that the Veteran was still employed part-time as a builder's representative in showing model homes.  However, the examiner did not elaborate on whether the Veteran's physical disabilities in conjunction with her service-connected adjustment disorder might preclude substantially gainful employment.

This same examiner, in November 2014, provided a supplemental opinion based upon a medical records review (the Veteran was not reexamined).  He noted in this opinion that he was only qualified to comment on the general medical and orthopedic context of the Veteran's conditions.  At the time of the previous examination, the only significant occupational limitation appeared to be the lumbar spine condition.  While this condition prevented her from certain more strenuous activities, she was still able to perform work as a builder's representative in showing homes.  The examiner noted that he was "not a vocational specialist, nor otherwise qualified to determine if her limitations meet the definition of marginal employment versus substantially gainful employment."  He also stated that he was not qualified to suggest other types of employment based upon the Veteran's current skill set and background.

Subsequently, in March 2015, an addendum report was received from the private vocational rehabilitation specialist who submitted the February 2013 report.  The specialist noted reviewing the Veteran's entire claims file and listed all of her service-connected disabilities, as well as the dates from which the current evaluations were effectuated.  Additionally, the examiner cited extensively to evidence added to the claims file since February 2013, including the August 2013 VA findings.  The Veteran's part-time work from 2005 to 2011 was accounted for, with earnings below the United States Census poverty threshold level noted for several of those years.  The examiner stated that the Veteran had not worked since 2011, a finding inconsistent with the August 2013 VA report indicating current part-time work.  The specialist noted that the Veteran did have transferable skills to other customer service positions.  However, given her service-connected disabilities and her lost work time due to those disabilities, it was unlikely that she was capable of working as a customer service representative or in any other position at a level of substantially gainful employment.  Her work history demonstrated that she was not capable of being available and able to work on a consistent basis.  Since 2005, she had consistently earned wages at less than the poverty level because illness and medical appointments prevented her from regularly going to work. Consequently, the specialist found that her service-connected disabilities prevented her from obtaining and maintaining substantially gainful employment.  

The Board is hesitant to made a final decision on the Veteran's PTSD claim based upon the above evidence at this time.  On the one hand, the largely unfavorable August 2013 VA survey and examination findings do not present a clear picture of whether the service-connected disabilities in the aggregate preclude substantially gainful employment, and it is of great concern that, contrary to the remand instructions, the February 2013 vocational rehabilitation findings were not cited in the formation of the opinions presented.  The Board notes that the need for an opinion addressing the cumulative effect of service-connected disabilities on employability was stressed in the August 2012 Joint Motion.  As to the February 2013 and March 2015 reports, the Board does not doubt that they are comprehensive and highly pertinent, but there exists a concern that the March 2015 report may have been based upon incorrect information, namely the notation that the Veteran had not worked since 2011.  It seems apparent from the August 2013 VA reports that she had been working, albeit part time.  In this regard, more information is needed as to the Veteran's earnings, particularly from the past five years.

Given the above concerns, along with the fact that that the August 2013 reports are now more than two years old, the Board finds that the best recourse at this time would be new VA medical and psychiatric examinations, conducted by examiners who have reviewed the claims file for the express purpose of ascertaining the cumulative effect of the service-connected disabilities on the Veteran's employability.

1.  The Veteran must be contacted to determine whether she has received recent treatment for her service-connected disabilities.  For each cited non-VA treatment provider, the AOJ must obtain a signed release form and take appropriate action to ensure that all relevant records are added to the claims file, specifically to VBMS. Moreover, all VA treatment records dated since January 2015 must also be obtained and added to VBMS.

2.  The Veteran must also be advised to provide a summary of her work history since separation from service, as well as her annual earnings.  This, if received, must be added to the claims file, specifically to VBMS.

3.  The Veteran must be afforded a VA medical examination, with an examiner who has reviewed the claims file.  The examiner must consider the Veteran's service-connected allergic rhinitis and sinusitis, right shoulder impingement, and degenerative disc disease and degenerative joint disease of the thoracolumbar spine with scoliosis, sciatic nerve impairment of the right lower extremity, GERD, recurrent tibial myositis of the right leg, recurrent tibial myositis of the left leg, plantar fasciitis, right big toenail removal, eczema to both small and index fingers, tension headaches, and left big toenail removal.  The examiner is requested to provide an opinion as to the effect of these disabilities, in combination with the service-connected adjustment disorder, on the Veteran's ability to secure and follow substantially gainful employment.  To the extent that certain forms of employment are precluded, the examiner should so state.  Similarly, if certain forms of sedentary or other employment are feasible, the examiner should also so state.  Reference must be made to the February 2013 and March 2015 vocational rehabilitation reports, as well as to the Veteran's annual earnings since separation from service (as noted in those reports, and, potentially, in the statement requested in paragraph 2).  Consideration must not be given to age or to nonservice-connected disabilities.  All opinions must be supported by a detailed rationale in a typewritten report that is added to VBMS.

4.  The Veteran must also be afforded a VA psychiatric examination, with an examiner who has reviewed the claims file.  The examiner must render a multi-axial diagnosis corresponding to the Veteran's service-connected adjustment disorder.  Next, the examiner must determine the effect of this disorder, in combination with her other service-connected physical disabilities (allergic rhinitis and sinusitis, right shoulder impingement, and degenerative disc disease and degenerative joint disease of the thoracolumbar spine with scoliosis, sciatic nerve impairment of the right lower extremity, GERD, recurrent tibial myositis of the right leg, recurrent tibial myositis of the left leg, plantar fasciitis, right big toenail removal, eczema to both small and index fingers, tension headaches, and left big toenail removal) on the Veteran's ability to secure and follow substantially gainful employment.  To the extent that certain forms of employment are precluded, the examiner should so state.  Similarly, if certain forms of sedentary or other employment are feasible, the examiner should also so state.  Reference must be made to the February 2013 and March 2015 vocational rehabilitation reports, as well as to the Veteran's annual earnings since separation from service (as noted in those reports, and, potentially, in the statement requested in paragraph 2).  Consideration should not be given to age or to nonservice-connected disabilities.  All opinions must be supported by a detailed rationale in a typewritten report that is added to VBMS.

5.  Then, the Veteran's TDIU claim must be readjudicated.  If the determination of this claim remains unfavorable, the AOJ must furnish the Veteran with a Supplemental Statement of the Case and provide a reasonable period of time for a response.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)



This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


